Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 1 of 22 PAGEID #: 322




                                      IN THE UNITED STATES DISTRICT COURT
                                       FOR THE SOUTHERN DISTRICT OF OHIO
                                                EASTERN DIVISION

JANE DOE S.W., an individual,                           Case No.: 2:19-cv-01194

                              Plaintiff,                Related Case Nos.:   2:19-cv-00755
                                                                             2:19-cv-00849
                      v.
                                                        Judge Marbley
LORAIN-ELYRIA MOTEL INC. d/b/a BEST                     Magistrate Judge Deavers
WESTERN INN; BEST WESTERN
INTERNATIONAL, INC.; SRI RAM, LLC d/b/a
ECONOMY INN; and BAPA ASSOCIATES, INC.
d/b/a MOTEL 9,                                          JURY TRIAL DEMANDED

Defendants.

                                 REPLY TO PLAINTIFF’S BRIEF IN OPPOSITION TO
                           BEST WESTERN INTERNATIONAL, INC.’S MOTION TO DISMISS

                                              I. INTRODUCTION

               Plaintiff has not satisfied her burden of establishing personal jurisdiction over Best

Western International, Inc. (“BWII”), which is headquartered in Arizona, not Ohio, and which

does not own or operate the Lorain-Elyria Motel (the “Hotel”). She merely rests her arguments

on her pleadings, which is not good enough. Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th

Cir. 1991) (stating that plaintiff cannot rely on her pleadings alone to support personal

jurisdiction).

               Plaintiff has likewise failed to overcome the numerous deficiencies in her Complaint,

which make her claims fail as a matter of law. As the Court will recall, plaintiff did not allege that

BWII owns or operates the Hotel where she allegedly was assaulted, nor that BWII is an

innkeeper. Nor can she make those allegations, because BWII is neither. Even the owners of the

hotel, who recently appeared and filed their own motion to dismiss, have represented to this

{W0172220.1}
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 2 of 22 PAGEID #: 323




Court that BWII does not own or operate the hotel. See ECF Doc. # 40 p.3 (Defendant Lorain-

Elyria Motel LLC’s Motion to Dismiss or Transfer Due to Improper Venue). Nonetheless, plaintiff

repeatedly makes those unsupported and unpled accusations (and many more) in her Opposition

to BWII’s Motion to Dismiss. This, too, is not good enough. There are no facts to support the

accusation in Plaintiff’s Opposition and certainly not any facts that have been pled properly. Her

theories under the Trafficking Victims Protection Reauthorization Act, agency, and vicarious

liability claims are likewise flawed as a matter of law. For these reasons and the reasons set forth

in BWII’s Motion to Dismiss, plaintiff’s Complaint should be dismissed with prejudice.

                                                II. ARGUMENT

A.             Plaintiff has Failed to Respond to BWII’s Personal Jurisdiction Argument.

               In BWII’s Memorandum of Law in Support of its Motion to Dismiss, it makes a detailed

argument regarding the lack of personal jurisdiction of BWII in the Southern District of Ohio.

Plaintiff’s Opposition to BWII’s Motion to Dismiss provides no real argument in response to

BWII’s personal jurisdiction argument.            Plaintiff bears the burden of establishing personal

jurisdiction over BWII, but has made no effort to do so in her Opposition. Rush v. Savchuk, 444

U.S. 320, 332 (1980).           Instead, she relies upon the conclusions and generalizations in her

Complaint, such as the existence of forty-four Best Western brand hotels in Ohio, the conclusion

that BWII received profit from the plaintiff’s trafficker renting rooms at the Lorain-Elyria Motel,

and that BWII’s business practices caused plaintiff to suffer injury. However, plaintiff cannot rely

on her pleadings alone to support personal jurisdiction. Theunissen v. Matthews, 935 F.2d 1454,

1458 (6th Cir. 1991) Weller v. Cromwell Oil Co., 504 F.2d 927, 929-30 (6th Cir. 1974) (finding that

plaintiff had not met burden of establishing personal jurisdiction over defendants when


{W0172220.1}                                          2
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 3 of 22 PAGEID #: 324




defendants submitted affidavits asserting that defendants did not reside in forum state and did

not have any contact with plaintiff in forum state, and in response to the affidavits, plaintiff relied

solely on information contained within the pleadings). See also Oddi v. Mariner-Denver Inc.,

461 F.Supp. 2d 306, 310 (S.D. Indiana 1978) (finding that the mere fact that a national hotel chain

has subsidiaries, franchisees or licensees in a state does not subject it to the jurisdiction of the

state).

               Further, in Nutt v. Best Western International et al., the Middle District of Pennsylvania

addressed a virtually identical personal jurisdiction argument and found that the plaintiff failed to

establish personal jurisdiction over BWII. See No. 3:16-CV-0002, 2016 WL 6780708 (M.D. Pa.

Nov. 16, 2016). In Nutt, the court held “[t]he mere allegations that BWI licenses its trade name

and logo in Pennsylvania, maintains a reservation system which caters to citizens of Pennsylvania,

and provides national advertising, without more does not render BWI "at home" in Pennsylvania

and subject it to general jurisdiction here.” Id. at *3. The court in Nutt found that in response to

BWII’s Motion to Dismiss, plaintiff failed to set forth a meaningful counterargument through

affidavits or otherwise, setting forth BWII’s particular operations in the forum state. Id.          The

same analysis applies to the present case. In response to BWII’s personal jurisdiction argument,

plaintiff relies on her pleadings and merely concludes that a showing of jurisdiction is “apparent”

based upon BWII’s trade name and logo being found on hotels in the state of Ohio and

maintaining a reservation system. Respectfully, as was the case in Nutt, personal jurisdiction over

BWII based upon the allegations made is anything but apparent.

               As fully briefed by BWII in its Motion to Dismiss, “Personal jurisdiction may be either

general or specific depending on the nature of the contacts that the defendant has with the


{W0172220.1}                                          3
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 4 of 22 PAGEID #: 325




forum state.” Bird v. Parson, 289 F.3d 865, 871 (6th Cir. 2002). Plaintiff has not demonstrated

that BWII is “at home” in Ohio for a finding of general jurisdiction. Daimler AG v. Bauman,

571 U.S. 117, 127 (2015); Walden v. Fiore, 134 S. Ct. 1115, 1122 (2014). The United States

Supreme Court held that, except in rare and exceptional circumstances, there can be no exercise

of general jurisdiction over a defendant corporation unless that entity is either incorporated in or

has a principal place of business in the forum state. Daimler, 571 U.S. at 137. In fact, in Daimler,

the United States Supreme Court held that a company’s presence in a forum state, alone, does

not amount to “continuous and systematic contacts” for a finding of general personal jurisdiction.

Id. Instead, the defendant’s actions must be so continuous that the defendant corporation is

essentially at home. Id. The plaintiff has not and cannot establish that BWII is at home in Ohio.

Therefore, this Honorable Court has s no general personal jurisdiction over BWII.

               Likewise, there is no showing of specific jurisdiction over BWII. Specific jurisdiction exists

only when the suit “‘aris[es] out of or relate[s] to the defendant’s contacts with the forum that

the defendant himself creates.’” Daimler AG v. Bauman, 571 U.S. 117, 127 (2015); Walden v.

Fiore, 571 U.S. 277, 284-85 (2014). BWII does not own, operate, or control any lodging or other

type of property in the state of Ohio, and it does not own or operate the Lorain-Elyria Motel.

BWII is a non-profit Arizona membership association. Due to its status as a membership

organization, it did not have the ability to hire, discharge, or supervise employees at the Lorain-

Elyria Motel. BWII does not have the right to issue paychecks, provide employee benefits, enter

into employment contracts, provide work assignments, evaluate performances, discipline, or

promote employees of its members. BWII does not control any aspect of employment at the

Lorain-Elyria Motel. Likewise, BWII does not maintain an office, bank account, or any other assets


{W0172220.1}                                            4
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 5 of 22 PAGEID #: 326




in the state of Ohio. See, Hutchinson Affidavit, Exhibit A to BWII’s Motion to Dismiss.                Plaintiff

cannot ignore the attenuated relationship between a membership organization and independent

hotels become members of the brand. Rather, she must make a showing regarding how the

actions of BWII caused plaintiff’s alleged injuries and thereby subjected it to litigation in this

court. Plaintiff has not made the necessary factual showing. As a result, BWII respectfully

request that this Honorable Court dismiss plaintiff’s Complaint against it for a lack of personal

jurisdiction.

B.             Plaintiff Has Not Alleged a Plausible TVPRA Claim Against this Defendant.

               Plaintiff’s identifies two theories of civil liability under the Trafficking Victims Protection

Reauthorization Act 18 USC § 1595 (“TVPRA”) in her Opposition—perpetrator theory and

beneficiary theory. Plaintiff claims that these two, separate theories exist due to amendments to

the TVPRA that show Congress’s intent to broaden the scope of liable entities under the Act.

Plaintiff’s interpretation, however, conveniently allows her to assert a TVPRA claim against BWII

without alleging any facts showing BWII’s “participation in a venture,” as required by the express

language of section 1595(a). Additionally, the Complaint lacks any facts that BWII “knowingly

benefited” from the perpetrator’s venture.

               1.     Section 1595(a) clearly requires a showing of “participation in a venture” to bring
                      a civil claim under the TVPRA.

               Section 1595(a) states:

               An individual who is a victim of a violation of this chapter may bring a civil action
               against the perpetrator (or whoever knowingly benefits, financially or by
               receiving anything of value from participation in a venture which that person
               knew or should have known has engaged in an act in violation of this chapter) in
               an appropriate district court of the United States and may recover damages and
               reasonable attorney’s fees.


{W0172220.1}                                             5
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 6 of 22 PAGEID #: 327




18 USC § 1595(a) (emphasis added).

               Per this language, there are two categories of wrongdoers: 1) the actual perpetrator of

the crime and 2) a party who participates in a venture and knowingly benefits from that

participation. In her Opposition, plaintiff focuses solely on the “knowingly benefits” language of

section 1595(a), which we address below, and ignores the “participation in venture” language.

Despite having undergone several rounds of amendments, Congress retained the phrase

“participation in a venture” in section 1595(a). As a result, the phrase “participation in a venture”

must be considered when applying the TVPRA. See Holloway v. United States, 562 U.S. 1, 6 (1999)

(holding that “[w]hen interpreting a statute, one must consider not only the bare meaning of the

critical word or phrase but also its placement in the statutory scheme”). The United States

Supreme Court has held that courts must give effect to every word or clause of a statute.

Williams v. Taylor, 529 U.S. 362, 404 (2000).

               Congress could have imposed civil liability on anyone who knowingly benefitted, but that

is not what it did. The wrongdoer must also participate in the venture.           Congress’s language

identifying those who “participated in a venture” remains a vital part of the definition. As such,

under the clear language of 1595(a) “participation in a venture” is directly relevant to the claim

directed against BWII and there are no allegations relating to this element.

               In addition, both the TVPRA and the Sixth Circuit have defined “participation” and

“venture.” Why would they do so if this language was not intended to apply? Section 1591(e)

defines “venture” as a group of two or more individuals associated in fact. 1951(e)(6).

Additionally, the Sixth Circuit in Afayre, clarified what “venture” means within the TVPRA when it

stated:


{W0172220.1}                                         6
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 7 of 22 PAGEID #: 328




               Venture . . . is an undertaking that involves risk, especially in a commercial
               enterprise. And according to the Random House Webster’s Unabridged
               Dictionary, a “venture” is an ‘undertaking involving uncertainty as to the
               outcome, esp. a risky or dangerous one”; or “a business enterprise or
               speculation in which something is risked in the hope of profit; a commercial or
               other speculation”; or “the money ship, cargo, merchandise, or the like, on
               which risk is taken in a business enterprise or speculation.” Clearly each of
               these definitions required an undertaking of some kind directed to some
               defined end.

United States v. Afayre, 632 Fed. Appx 272, 279 (6th Cir. 2016).

               The Sixth Circuit in Afayre used this analysis of “venture” to arrive at the holding that

participation requires some “overt act” in furthering the venture. 632 Fed. Appx at 286. It

specified that “mere negative acquiescence is not enough.” Id. To hold otherwise, the Court

stated would create “a vehicle to ensnare conduct that the statute never contemplated.” Id. BWII

is aware that the Sixth Circuit decided Afayre pursuant to the criminal violations of Section 1591.

BWII is equally aware that a hotel is different than the example used in Afayre. However, BWII

does not refer to Afayre for its factual similarities, but rather to show Afayre remains instructive

regarding how the Sixth Circuit has defined “participation in a venture” under the TVPRA. The

plaintiff has provided no other case law from the Sixth Circuit, or otherwise, providing a definition

of “participation in a venture” that contradicts Afayre. As a result, it remains persuasive.

               In ignoring the “participation in a venture” language plaintiff would have section 1595(a)

impose strict liability and would result in unintended civil liability for any commercial enterprise

that failed to recognize that it provided service to and received payment from a sex-trafficker. For

example, a gas station from which a trafficker purchases gas while transporting a victim could be

held liable under plaintiff’s interpretation of 1595(a). Likewise, a fast food chain could be held

civilly liable if an employee does not recognize that he is selling food to a sex trafficker in the


{W0172220.1}                                          7
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 8 of 22 PAGEID #: 329




process of transporting a victim. This is plaintiff’s attempt to “ensnare conduct that the statute

never intended,” which the Sixth Circuit in Afayre cautioned against. Plaintiff’s Complaint, which

does not allege that BWII owned, operated or controlled the subject hotel, is devoid of facts that

BWII participated in a venture that violated the TVPRA. Accordingly, her claims under the TVPRA

fail as a matter of law.

               2.     Plaintiff’s Complaint provides no facts that BWII “knowingly benefited.”

               In addition, plaintiff’s Complaint likewise contains no facts establishing the “knowingly

benefitted” element of the TVPRA. Plaintiff cites to the case of Ricchio v. Mclean, 843 F.3d 553

(1st Cir. 2017) to support her proposition that renting hotel rooms (which BWII does not do) to a

trafficker constitutes a knowing benefit. However, Ricchio is clearly distinguishable from the

present claims against BWII. Initially, in Ricchio, the First Circuit found that the plaintiff had

alleged specific facts to bring a TVPRA claim against the hotel owner. Ricchio did not address any

claims brought against a membership organization, like BWII that did not own, operate, or

control the hotel. Second, the complaint in Ricchio contained allegations that the plaintiff’s

trafficker participated in business deals with the defendant hotel, “which said parties intended to

reinstate for profit.” Ricchio, 853 F.3d at 555. The Ricchio complaint also alleged that the

trafficker and defendant hotel operator enthusiastically exchanged “high fives” in the parking lot

about “getting this thing going again.” Id. Plaintiff’s Complaint here does not contain anything like

that. Instead, plaintiff alleges that BWII failed to protect victims, develop training programs, and

implement appropriate measures to prevent sex trafficking. The distinction between these

allegations cannot be ignored. The Ricchio allegations clearly demonstrated that the hotel owner

knew that it was engaging in business dealings with sex traffickers, was enthusiastic about the


{W0172220.1}                                          8
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 9 of 22 PAGEID #: 330




arrangement, and was eager to earn a financial benefit from the venture. The allegations here

against BWII contain no facts, or even allegations of this sort. Plaintiff did not allege that BWII

owned the hotel, operated the property, employed hotel workers, maintained a relationship with

plaintiff’s trafficker, affirmatively participated in dealings with plaintiff’s trafficker, knew anything

about trafficking activities at this Hotel, or benefited from it. Indeed, plaintiff does not even

allege that the actual hotel operator knew or knowingly benefited from any trafficking at its

hotel.         Therefore, Ricchio does not support a finding that BWII knowingly benefited from

violations of the TVPRA.

               As to plaintiff’s generalizations and assumptions by way of reference to unrelated news

articles and unverified Yelp reviews, they do not support a claim that BWII received a knowing

benefit, either. Those references have nothing to do with the Lorain-Elyria Motel specifically.

Plaintiff has failed to set forth sufficient facts showing that BWII knowingly benefited from any

venture. As such, plaintiff’s claims under the TVPRA against BWII should be dismissed with

prejudice.

C.             The Complaint Contains No Facts to Hold BWII Liable for Any Alleged Negligence of the
               Lorain-Elyria Motel.

               In further recognition of the fact that BWII does not own or operate the Hotel, plaintiff

has alleged that BWII should be held vicariously liable for the conduct of the owners of the Hotel.

Plaintiff relies on Wilson v. Good Humor Corp, 757 F.2d 1293 (D. D.C. 1985), a case from the DC

Circuit, and its application of the “peculiar risk” doctrine, which Ohio courts have not adopted.

Plaintiff’s premise is that BWII possesses greater knowledge concerning the peculiar risk of sex

trafficking and is in the best position to ensure “reasonable safety awareness.” As an initial

matter, this argument continues to ignore that BWII does not own or operate any hotels and that

{W0172220.1}                                          9
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 10 of 22 PAGEID #: 331




the hotel owners bear the sole responsibility for safety matters. Co-defendant Lorain-Elyria

Motel, Inc. reaffirmed this in its motion to dismiss, stating that Best Western does not own

Lorain-Elyria Motel, Inc., control Lorain-Elyria Motel, Inc.’s daily operations, or employ any staff at

the Lorain-Elyria Motel. It also assumes that BWII does not make any efforts to raise awareness

about sex trafficking, which is not the case. These and other flaws require dismissal of this claim.

               1.     The operation of a hotel is not inherently dangerous work.

               Rather than rely on Ohio precedent concerning the peculiar risk doctrine as described in

Pusey v. Bator, 762 N.E. 2d 968 (Ohio 2002), Plaintiff urges this Court to adopt the law in Wilson

v. Good Humor Corp. However, the Ohio Supreme Court in Pusey provided the analysis for what

type of work may be considered “inherently dangerous” and the allegations in plaintiff’s

Complaint do not suffice.

               In Pusey, the Ohio Supreme Court held that to be inherently dangerous, work must

involve “a risk, recognizable in advance, of physical harm to others, which is inherent in the work

itself.” 762 N.E. 2d 968 (Ohio 2002) (citing Covington & Cincinnati Bridge Co. v. Steinbrok &

Patrick, 55 N.E. 618 (Ohio 1899)) and citing Restatement (Second) of Torts Section 427, comment

b). The Ohio Supreme Court specifically stated that the inherent work exception does not apply

where “the employer would have only a general anticipation of the possibility that the contractor

may be negligent in some way and thereby cause harm to a third party.” Id. An employer of an

independent contractor may assume that a careful contractor will take routine precautions

against all ordinary and customary dangers that may arise in the course of contemplated work.

Id. See also Gore, 774 N.E.2d at 819. Those types of precautions are the responsibility of the

contractor who is hired to complete the work. Trotwood v. S. Cent. Constr., LLC, 947 N.E.2d 1291,


{W0172220.1}                                         10
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 11 of 22 PAGEID #: 332




1300 (Ohio App. 2011). Following this logic, the court held the exception is limited to “dangerous

work and it cannot not be extended to proper work dangerously done.” Id. at 974 (citing Joseph

v. Consol. Rail Corp, No. CA. 87-05-065, 1987 WL 19481 (Butler App. No. Oct. 30 1987)).

               In Pusey, the court focused on work in which it is foreseeable or anticipated that someone

might be injured as a direct or probable cause of the work being contracted for, if reasonable

care is not taken in its performance. Id. at 281. (emphasis added) (citing Szymanski v. Great

Atlantic & Pacific Tea Co., 74 N.E. 2d 205(Ohio App 1947)). Stated differently, courts have focused

upon whether “the tortious conduct of the independent contractor directly flowed from the work

the contractor was hired to perform. . .” Joseph, 1987 WL 19481*4. For example, the court in

Pusey held that the work performed by an armed security guard deterring thieves and vandals

may be classified as “inherently dangerous work” because an armed confrontation with a

suspicious person may be required as part of a security guard’s job. Pusey, 762 N.E.2d at 974

(emphasis added). See also Hayes v. Goldenstein, 697 N.E.2d 224, 226 (Ohio App. 1997) (holding

that an employer was liable for actions of head hunter hired as an independent contractor

because the duties of a headhunter require them to apprehend individuals, which creates an

inherent risk of danger).

               Plaintiff attempts to categorize the Lorain-Elyria Motel as BWII’s agent, joint employer or

single employer, but BWII is a membership organization and all hotels within that organization

are independently owned and operated. BWII does not employ, jointly or otherwise, anyone at

the Hotel and BWII has no input as to whom the Hotel hires or fires. In its own Motion to

Dismiss, Lorain-Elyria Motel admonishes plaintiff for her ongoing allegations attempting to

establish ownership, control, or agency between BWII and the Lorain-Elyria Motel. (See ECF Doc.


{W0172220.1}                                          11
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 12 of 22 PAGEID #: 333




# 40 pp 3-4 (Defendant Lorain-Elyria Motel LLC’s Motion to Dismiss or Transfer Due to Improper

Venue)). Nor did BWII hire Lorain-Elyria Motel to perform anything and plaintiff does not say

otherwise in the Complaint.

               Further, it is not foreseeable that an individual will be harmed by sex trafficking simply

because a hotel exists and is operational. Sex trafficking is a criminal act that results from the

actions of a third party that is unrelated to the operation of a hotel. Because sex trafficking relies

on independent actions of a third party, it cannot be said to flow directly from the day to day

operations of a hotel. Thus, the operation of a hotel is clearly not the type of dangerous work

that Ohio courts have contemplated in cases like Pusey, Joseph, or Hayes. As a result, the

inherent danger exception is inapplicable to this case. Moreover, plaintiff cannot point to any

Ohio case law that has classified hotel operations as “inherently dangerous work” for this

exception to apply. For these reasons, BWII cannot be held liable for the acts of the Lorain-Elyria

Motel.

               2.     Wilson v. Good Humor is clearly distinguishable from this case.

               Because plaintiff cannot point to any Ohio cases to support her theories for holding BWII

liable for the actions of the Lorain-Elyria Motel, plaintiff urges this Court to adopt the holding of

Wilson v. Good Humor Corp. Importantly, plaintiff admits in her Opposition that Wilson is not

controlling precedent. Indeed it is not. Further, there are both factual and legal differences

between plaintiff’s claims here and Wilson that render Wilson distinct and inapplicable to this

case.

               The court in Wilson held that that Good Humor, a corporation, could be liable for the

actions of an independent contractor if the corporation knew or had special reason to know that


{W0172220.1}                                          12
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 13 of 22 PAGEID #: 334




its operation was likely to create, under particular circumstances, a unique risk to children and

did nothing to minimize the risk. In that case, the independent contractors were drivers of ice

cream trucks and the risk included injuring children by negligently operating their ice cream

trucks during curbside ice cream sales. As a result in Wilson, the court’s analysis focused on

tortious conduct committed directly by an independent contractor. However, the risk of sex-

trafficking, unlike the risk of negligently operating an ice cream truck, involves criminal conduct

that is committed by a third party, not an independent contractor. This raises a clear distinction

regarding the factual dissimilarities between the two cases.

               First, Ohio courts have specifically held that hotel owners only have a duty to warn or

protect their business invitees from foreseeable criminal acts of third parties when they know or

should know that there is a substantial risk of harm to their invitees on the premises. Heimberger

v. Zeal Hotel Group Ltd., 42 N.E. 3d 323, 330 (Ohio Ct. Apps. 2015). Plaintiff has not asserted any

facts to establish BWII is a hotel owner. Indeed, the property was admittedly owned by the

Lorain-Elyria Motel. Likewise, plaintiff here has provided no facts showing criminal activity at the

Lorain-Elyria Motel that was foreseeable. The generalized allegations regarding criminal activity

occurring at other independently owned and operated Best Western hotels does not establish

foreseeability of criminal activity at the Lorain-Elyria Motel. Thus, plaintiff’s reliance on Wilson is

misplaced.

               Second, there are obvious differences in job duties between the hotel operators and ice

cream truck drivers. The independent contractors in Wilson operated ice cream trucks. Their

duties involved driving a truck and selling novelty ice cream treats on behalf Good Humor. The

court in Wilson found reasons existed for Good Humor to provide information to the drivers to


{W0172220.1}                                        13
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 14 of 22 PAGEID #: 335




minimize risk.          Hotels, on the other hand, are brick and mortar business establishments.

Individuals who own hotels are classified as business owners.               As business owners, these

individuals are expected to have knowledge about the day to day operations of the hotels,

employment matters at the hotel, and financial management to ensure that that the business

remains profitable. Likewise hotels are charged with certain duties to warn and protect invitees

from foreseeable criminal acts of third parties. Unlike the relationship in Wilson between Good

Humor and its drivers, the duty already exists for hotel operators to warn and protect invitees

from foreseeable criminal action.

               BWII is not in a better position to recognize that risk above and beyond what is known

and recognized by the hotel operator. The hotel owners themselves have specialized knowledge

regarding their properties, arguably even more so because they control business operations. This

is supported by the allegations in plaintiff’s Complaint, which undermine the application of

Wilson to BWII, as plaintiff pleads and alleges that the individual motels and hotels named as

defendants in this case were aware of the trafficking, the risk of trafficking, and the results of

trafficking that occurred in their facilities.

D.             Plaintiff’s Complaint Alleges Insufficient Facts to Establish an Agency Relationship
               Between BWII and the Lorain-Elyria Motel.

               Plaintiff’s argues that BWII may be held liable for any alleged negligence of the Lorain-

Elyria Motel under agency principles. She states that courts may find that an agency relationship

exists between a franchisee and franchisor through actual agency or apparent agency. While true

in certain novel circumstances, that is not the general rule and BWII is not even a franchisor.

BWII is a membership organization. Nevertheless, the Complaint remains devoid of facts showing



{W0172220.1}                                         14
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 15 of 22 PAGEID #: 336




that BWII had any control over the daily operations of the Lorain-Elyria Motel, for a finding of

actual agency or apparent agency to be made.

               1.     The Complaint contains insufficient facts for a finding of actual agency.

               In support of her argument establishing actual agency, plaintiff points out that Best

Western’s website allows a potential customer to reserve a room at any Best Western Hotel in

the country. She cites to a case from the District of Maryland, Millers Capital Insurance v. Vasant,

to support her assertion that because BWII offers a centralized reservation system, it exhibits the

necessary control over the Lorain-Elyria Motel for a finding of agency. See ECF Doc. 34-2

(Plaintiff’s Brief in Opposition to Defendant’s Motion to Dismiss Exhibit B). Vasant is easily

distinguishable. First, in Vasant, when examining the defendant’s Summary Judgment Motion,

the court found that the plaintiffs had produced evidence showing that the corporate entity had

exerted a “web of control” in the running of the hotel. ECF Doc 34-2 p. 16 (Plaintiff’s Brief in

Opposition to Defendant BWII’s Motion to Dismiss Exhibit B). In Vasant, the plaintiff produced

evidence of “lively communications between the hotel and corporate member association

whenever a reservation needed to be completed.” Id. The court reasoned that this evidence of

“lively communications” helped to establish daily control over the hotel allowing the plaintiff’s

claim of agency to survive summary judgment. Id. However, the plaintiff conveniently omitted

the following portion of the court’s analysis in her Brief in Opposition to Motion to Dismiss.

               It should further be noted that there exists a difference between simple
               administrative control in order to ensure brand compliance, and actual control
               over the daily operations of a hotel. Within the realm of the franchisor-
               franchisee paradigm, the execution of mere administrative control by the
               franchisor will not bind it to a lawsuit predicated upon the commission of a
               negligent tort by an employee of the franchisee.



{W0172220.1}                                          15
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 16 of 22 PAGEID #: 337




Id. at pp. 16-17 (emphasis added). Further, district courts within the Sixth Circuit have held that

when a franchisor ensures that a franchisee adheres to basic tenements of a franchise agreement

to ensure uniformity, this adherence does not support a finding that the franchisor exerted

control over the daily operations of the franchise. See Gray v. McDonalds USA Inc.,

874 F. Supp. 2d 743, 750 (W.D. Tenn. 2012); Baetzel v. Home Instead Senior Care, 370 F Supp. 2d

631, 640 (N.D. Ohio 2005) (rejecting theories of joint employer and single employer theory due to

an insufficient showing of control). See also Allen v. Greenville Hotel Partners, Inc., 409 F. Supp.

2d 672, (D.S.C. 2006) (finding that the rights contained within a franchisee agreement does not

establish a franchisor’s right to control the hotel); Wendy Hong Wu v. Dunkin Donuts, Inc., 105 F.

Supp. 2d. 83, 93-94 (E.D. N.Y. 2000) (finding that a franchisor’s ability to make recommendations

to a franchisee does not establish franchisor’s right to control); Triplett v. Soleil Group Inc., 664 F.

Supp. 2d 645, 650 (D.S.C. 2009) (finding that adherence to hotel inspection procedure set forth in

License Agreement did not establish a right to control); Hunter v. Ramada World Wide Inc., No.

1:04CV00062ERW 2005 WL 1490053 *7 (E.D. Mo. June 23, 2005) (holding that the license

agreement was clearly meant to ensure uniformity and standards for franchise system and did

not amount to daily control); Kerl v. Dennis Rasmussen Inc., 682 N.W.2d 328, 338 (Wis. 2004)

(holding that the existence of a franchise agreement alone does not establish that a franchisor

had the ability to control the day-to-day operations of a franchise for an imputation of liability).

               Plaintiff here has erroneously cited to Vasant as though it directly supports the

proposition that a centralized reservation system, alone, shows that BWII controlled the daily

operations of the Lorain-Elyria Motel for a finding of agency. But Vasant does not stand for that

proposition. In its holding, the court cautions that “simple administrative control” is insufficient


{W0172220.1}                                      16
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 17 of 22 PAGEID #: 338




for a finding of agency. BWII’s booking system as described by plaintiff in her Opposition amounts

to this type of administrative control. Aside from the reservation system, plaintiff cites to no

other facts of control. Although plaintiff speculates that discovery will reveal if additional facts

regarding control exist, plaintiff must assert sufficient facts at the pleading stage that give rise to

a plausible claim. Plaintiff has failed to set forth those critical facts.

               2.     The Complaint contains insufficient facts for a finding of apparent agency.

               The plaintiff also claims that BWII is liable for the acts of the Lorain-Elyria Motel under the

theory of apparent agency. She claims that the Lorain-Elyria Motel lead plaintiff to believe that an

agency relationship exists between it and BWII because of the Lorain-Elyria Motel’s use of the

Best Western Brand name.

               Under Ohio law, apparent agency exists when the principal intentionally or by lack of

ordinary care, causes or allows third persons to act upon the apparent agency relationship.

Broock v. Nutri/System Inc., 654 F. Supp. 7, 10 (S.D. Ohio 1986). This requires the principal to hold

the agency out to the public as possessing sufficient authority to act on his behalf. Irving Leasing

Corp. v. M&H Tire Company et al.¸475 N.E.2d 127, 132 (Ohio Ct. App. 1984). Ohio courts have

held that apparent agency may exist when a business permits another to use its name when the

use of the name is founded upon the “reliance of the public upon the business or trade name”

and the business name assists with advertising or promoting a specific product. Broock,

654 F.Supp. at 10 (citing Agosto v. Leisure World Travel, 304 N.E.2d 910, 913 (Ohio Ct. App. 1973).

               BWII continues to deny that a franchisor/franchisee relationship existed between it and

the Lorain-Elyria Motel, rather BWII is a member organization. However for purposes of

responding to plaintiff’s argument regarding apparent agency, no such facts exist in the


{W0172220.1}                                            17
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 18 of 22 PAGEID #: 339




Complaint to support that theory of liability against BWII. Plaintiff does not allege that she

purchased any products or services from Lorain-Elyria Motel or from BWII. In fact, the allegations

indicate that she agreed to meet her trafficker without identifying how, why or who chose the

Lorain-Elyria Motel. Plaintiff certainly does not allege that Lorain-Elyria Motel, representing itself

as a Best Western brand, influenced plaintiff’s decision to associate with the hotel. Instead,

plaintiff alleges that she was held against her will at the Lorain-Elyria Motel due to the actions of

her trafficker. Her trafficker’s criminal actions in no way are related to the brand name that

Lorain-Elyria Motel held out to the public. In order for apparent agency to be established, the

injured plaintiff must have relied upon the Best Western brand name and that reliance lead to

her harm. There are no allegations of reliance by plaintiff in this case. Thus, plaintiff’s theory of

liability against BWII under apparent agency must fail, and the Complaint against BWII must be

dismissed.

E.             Plaintiff’s Claims of Premise Liability and Unjust Enrichment Remain Factually
               Insufficient

               Plaintiff erroneously relies on the law that applies to innkeepers. Innkeepers only have a

 duty to warn or protect its business invitees from criminal acts of third parties when “the

 business owner knows or should know that there is a substantial risk of harm to its invitees on

 the premises in the possession and control of the business owner.” Heimberger v. Zeal Hotel

 Group Ltd., 42 N.E. 3d 323, 330 (Ohio Ct. Apps. 2015). But, BWII is not an innkeeper and

 plaintiff’s Complaint does not allege otherwise. BWII did not own or operate the Lorain-Elyria

 Motel or control the property or employ its staff. Without pleading these crucial elements,

 plaintiff cannot make a claim for premise liability against BWII. Further, the plaintiff’s Complaint

 contains no facts that plaintiff’s injuries were foreseeable at the Lorain-Elyria-Motel. In her

{W0172220.1}                                          18
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 19 of 22 PAGEID #: 340




 Opposition, plaintiff has not offered any new facts in support of this contention. The premise

 liability claim remains factually insufficient.

               As to the unjust enrichment claim, plaintiff continues to argue that BWII financially

benefited from the renting of rooms used for sexual exploitation, and that BWII was aware of the

pervasiveness of human trafficking on its branded properties. These claims rest on the premise

that BWII provided the rooms, without supporting facts. Plaintiff once again attempts to

substitute BWII in the place of the Lorain-Elyria Motel, which was independently owned and

operated. Plaintiff’s argument yet again ignores that it did not own or operate the hotel and

could not therefore “provide” the rooms and rests merely on conclusions, not pled facts.

Without more, plaintiff’s purported premises liability and unjust enrichment claims must fail.

                                              III. CONCLUSION

               Therefore, for the reasons described in greater detail above, defendant Best Western

International Inc. respectfully requests that this Honorable Court dismiss plaintiff’s Complaint

against it with prejudice.

                                                   Respectfully submitted,


                                                   ULMER & BERNE LLP

                                                   By:_/s/ Paul J. Cosgrove___________________
                                                      JENNIFER HAGEMAN, ESQUIRE (0066632)
                                                      PAUL J. COSGROVE, ESQ. (0073160)
                                                      SARAH M. BENOIT, ESQ. (0086616)
                                                      600 Vine Street, Suite 2800
                                                      Cincinnati, Ohio 45202-2409
                                                      Telephone: (513) 698-5000
                                                      Facsimile: (513) 698-5023
                                                      Email: jhageman@ulmer.com
                                                      pcosgrove@ulmer.com
                                                     sbenoit@ulmer.com

{W0172220.1}                                         19
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 20 of 22 PAGEID #: 341




                                     JonesPassodelis, PLLC


                                     By: /S/ Constantine J. Passodelis____
                                     CONSTANTINE J. PASSODELIS, ESQ.
                                     OH I.D. #0074869
                                      Pro Hac Vice to be Filed
                                      Email: dpassodelis@jonespassodelis.com
                                     Gulf Tower, Suite 3410
                                     707 Grant Street
                                     Pittsburgh, PA 15219
                                     (412) 315-7272
                                     (412) 315-7273 - FAX




{W0172220.1}                            20
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 21 of 22 PAGEID #: 342




                                          CERTIFICATE OF SERVICE

               The undersigned hereby certifies that a true and correct copy of the foregoing document

has been forwarded to all counsel of record by:

                             _____         U.S. First Class Mail, Postage Paid
                             _____         Hand Delivery
                             _____         Certified Mail, Return Receipt Requested
                             _____         Facsimile Transmittal
                             _____         VIA E-Mail
                             _____         UPS Delivery
                             _X___         Electronic Filing / Service
at the following address:

Pamela Borgess, Esquire                                   Kenneth A. Calderone, Esquire
Borgess Law, LLC                                          Catherine E. Nagy, Esquire
6800 W. Central Avenue, Suite E                           Hanna, Campbell & Powell, LLP
Toledo, OH 43617                                          3737 Embassy Parkway, Suite 100
                                                          Akron, OH 44333
Kimberly A. Dougherty, Esquire                            (Counsel for Loraine-Elyria Motel Inc. d/b/a
Andrus Wagstaff, P.C.                                     Best Western Inn)
19 Belmont Street
South Easton, MA 02375                                    William B. Benson, Esquire
                                                          Matthew Stephen Teetor, Esquire
Megan A. Bonanni, Esquire                                 Molly R. Gwin, Esquire
Pitt, McGehee, Palmer & Rivers, P.C.                      Isaac, Wilkes, Burkholder & Teetor, LLC
117 West 4th Street, Suite 200                            2 Miranova Place, Suite 700
Royal Oak, MI 48067                                       Columbus, OH 43215
(Counsel for Plaintiffs)                                  (Counsel for SRI Ram, LLC d/b/a Economy Inn)

                                                          Jonathan P. Blakely, Esquire
                                                          P.O. Box 217
                                                          Middlefield, OH 44062
                                                          (Counsel for BAPA Associates, Inc. d/b/a
                                                          Motel 9)




{W0172220.1}                                         21
Case: 2:19-cv-01194-ALM-EPD Doc #: 42 Filed: 09/06/19 Page: 22 of 22 PAGEID #: 343




    Date: 9/6/2019                   By: /S/ Paul J. Cosgrove             .
                                        Jennifer J. Hageman, Esq. (0066632)
                                        Paul J. Cosgrove, Esq. (0073160)
                                     Sarah M. Benoit, Esq. (0086616)
                                     ULMER & BERNE LLP
                                     600 Vine Street, Suite 2800
                                     Cincinnati, Ohio 45202-2409
                                     Telephone: (513) 698-5000
                                     Facsimile: (513) 698-5023
                                     Email: jhageman@ulmer.com
                                             pcosgrove@ulmer.com
                                            sbenoit@ulmer.com
                                     Attorneys for Defendant,
                                     Best Western International, Inc.

                                             and

                                     Constantine J. Passodelis, Esquire
                                     OH I.D. #0074869
                                     Pro Hac Vice to be Filed
                                     Email: dpassodelis@jonespassodelis.com

                                     JonesPassodelis, PLLC
                                     Gulf Tower, Suite 3410
                                     707 Grant Street
                                     Pittsburgh, PA 15219
                                     (412) 315-7272
                                     (412) 315-7273 - FAX

                                     Attorneys for Defendant,
                                     Best Western International, Inc.




{W0172220.1}                            22
